Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 7, 2021 has been entered. Claims 1, 2, 4-21 remain pending in the application. Applicant’s amendments to the Claims have overcome the claim objections and 112(b) rejections previously set forth in the Non‐Final Office Action mailed May 7, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130253815A1 to Orfila et al., which was cited by applicant (hereinafter, Orfila) in view of US20150194055A1 to Maass, which was cited by applicant.
Regarding claim 1, Orfila discloses:
a method for assisting an operator of an ego-vehicle in controlling the ego- vehicle by determining a future behavior and an associated trajectory for the ego-vehicle to be executed, comprising: {Orfila: paragraph [0135]; i.e., the calculation unit resets the theoretical model in the frame of reference based on the paths of the vehicles (future behavior and an associated trajectory)},
determining a situation currently encountered by the ego-vehicle, the current situation comprising the ego-vehicle and at least one other vehicle {Orfila: fig. 1 (repeated below), paragraph [0135]; i.e., the geometrical model may be reconstructed (determining situation) on the basis of the paths TA, TB, and TC of the vehicles}; 

    PNG
    media_image1.png
    2186
    2574
    media_image1.png
    Greyscale

- determining different future behaviors of the ego-vehicle that could be performed for the current situation, - predicting future behavior of the at last one other vehicle by computing probabilities of future behavior of the at least one other vehicle based on the current situation {Orfila: paragraphs [0136], [0147]; i.e., the calculation unit 40 determines the of paths possible for the moving body, this operation is performed for the vehicle A [ego-vehicle] as well as for the vehicles B and C [at least one other vehicle], vehicles are tracked in three dimensions as a function of time, the calculation unit evaluates the probable destinations for the various vehicles, for each command envisaged for a vehicle [based on the current 
wherein the computation of the probabilities of the future behaviors of the at least one other vehicle is performed once with the assumption of each future behavior of the ego-vehicle; {Orfila: paragraphs [0148], [0149]: the probability is then recalculated or adjusted by taking account of the hindrance to the moving bodies that is associated with a particular “path and dynamic profile” pair, for a given “path and dynamic profile” pair, an evaluation is made of the hindrance that results for the other moving bodies (future behavior of the ego-vehicle) because of the moving body under consideration following the path under consideration with the dynamic profile under consideration. The probability of the dynamic profile (associated with the path under consideration) is then adjusted (the computation of the probabilities of future behaviors) as a function of the result obtained};
- computing probabilities of a plurality of future situations possibly evolving from the current situation based on combinations of future behaviors of the at least one other vehicle and the different future behaviors of the ego-vehicle {Orfila: paragraphs [0159], [0160]; i.e.,  the calculation unit 40 determines the probabilities as a function of the paths and as a function of the dynamic profiles and their respective probabilities [a plurality of future situations possibly evolving from the current situation], for the various moving bodies [other vehicle and ego-vehicle], if a risk of collision is detected, the unit 40 determines the possible collision zones and the envisaged collision probabilities [a plurality of future situations] in order to define the level and the type of signal to be transmitted}. 

optimizing, for each future situation, a trajectory for the ego-vehicle for at least one of the possible future situations to generate a plurality of optimized trajectories; - selecting a trajectory based on the future situation probabilities and an evaluation of the plurality of optimized trajectories. 
Maass remedies this and teaches in paragraph [0021]: plurality of lane selection recommendations may also be referred to as a so-called planned setpoint trajectory or setpoint travel path [plurality of trajectories] / paragraph [0031]: the optimization strategy [optimizing trajectory] may advantageously exert an early signal effect on other objects, in that in cases in which multiple options for the lane selection recommendation are present, the one which informs other road users early about which path the host vehicle will take is selected and prepare them for this maneuver / paragraph [0033]: it is advantageous if surroundings conditions have an influence on the strategy or the prioritization of multiple strategies [at least one of the possible future situations], it is conceivable that the traffic density is detected and taken into consideration, for example, by selecting a defensive optimization strategy in the event of an accident-prone traffic density / paragraph [0034]: not only one single optimization strategy is applied, but rather multiple strategies are used at the same time, which are prioritized at different strengths, however, so that their respective instantaneous influence on the output of the lane change recommendation is different. On the basis of the surroundings sensor signals, situations may be detected and processed in a computational model, the described strategies being applied to generate an optimization strategy using the above-mentioned options [selecting a trajectory based on the future situation probabilities and an evaluation of the plurality of optimized trajectories]. 
generating a control signal to inform the driver about the selected trajectory or to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory {Orfila: paragraph [0099]; i.e., the calculation unit transmits an action command (generate control signal) that is applicable to a driving and/or safety member of the vehicle, e.g. a braking or acceleration command; a position or a movement of the steering wheel (actuators); or a front shield (inform the driver)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization and selection trajectory feature of Maass with the described invention of Orfila in order to choose optimized trajectory from multiple possibilities. 
Regarding claim 2, which depends from claim 1, Orfila further discloses: the computation of the probabilities of the future behaviors of the at least one other vehicle takes into account different future changes of the behavior of its surrounding vehicles {Orfila: fig. 1, paragraph [0137]; i.e., when the vehicle A is in the position shown in FIG. 1, the calculation unit 40 determines the bundles FA, FB, and FC of paths that are possible for the various vehicles A, B, and C (surrounding vehicle) that are shown / paragraph [0138]: the bundle may be discrete and comprise only a few envisaged paths (for instance paths TA1,TA2, TA3 and TB1, TB2, TB3 (FIG. 1)). It may equally well comprise an infinity of paths [different future changes of the behavior of its surrounding vehicles], as it will be described later in relation with FIGS. 5 and 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different paths of surrounding vehicles of 
Regarding claim 4, which depends from claim 2, Orfila further discloses: the computation of the probabilities of the future behaviors of the at least one other vehicle taking account of different future behaviors of its surrounding vehicles is done by changing the current situation for its surrounding vehicles in a way that simulates the execution of the possible behaviors by its surrounding vehicles {Orfila: paragraphs [0148], [0149]: [0148]; i.e., this hindrance varies from 0% when the vehicle under consideration has no need to slow down when the vehicle A crosses the intersection (given the applicable safety distance), to 100% when the vehicle needs to perform deceleration harder than emergency braking (possible behaviors), for a given “path and dynamic profile” pair, an evaluation is made of the hindrance that results for the other moving bodies because of the moving body under consideration following the path under consideration with the dynamic profile under consideration (a way that simulates the execution of the possible behaviors by its surrounding vehicles)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the of varying hindrance evaluation feature of Orfila with the described invention of Orfila in view of Maass in order to consider multiple possibilities.
Regarding claim 5, which depends from claim 1, Orfila further discloses: the predicted behavior of the at least one other vehicle and the future behavior of the ego-vehicle is one of: lane change to the left, lane change to the right, driving straight, braking, accelerating {Orfila: paragraph [0085]; i.e., the command may be a command to brake, a command to accelerate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving command feature of Orfila with the described invention of Orfila in view of Maass in order to execute future behavior of the vehicles. 
Regarding claim 6, which depends from claim 1, Orfila further discloses: each future situation that is constructed corresponds to a unique combination of future behaviors of the other vehicles and one of the different future behaviors of the ego-vehicle {Orfila: paragraph [0137]; i.e., when the vehicle A is in the position (one behavior of the ego vehicle) shown in FIG. 1, during the step S40, the calculation unit 40 determines the bundles FA, FB, and FC of paths that are possible for the various vehicles A, B, and C that are shown (unique combination of future behaviors of the other vehicles)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple path calculation feature of Orfila with the described invention of Orfila in view of Maass in order to consider multiple possibilities. 
Regarding claim 7, which depends from claim 1, Orfila further discloses: for constructing relevant future situations, related future behaviors of other vehicles in the vicinity of the ego-vehicle are combined with each other and with different future behaviors of the ego-vehicle {Orfila: fig. 1, paragraph [0137]; i.e., it is implied that each vehicle shown of fig. 1 may be considered as an ego-vehicle, then the other vehicles are positioned in the vicinity of such ego-vehicle}. 

Regarding claim 8, which depends from claim 6, Orfila further discloses: only behaviors of the other vehicles or the ego-vehicle are considered for construction of the future situations, that are applicable in the current situation and that comply with applicable traffic rules {Orfila: fig. 1, paragraph [0074]; i.e., the calculation unit has recourse to a geometrical model of the intersection in order to establish the paths and the dynamic profiles and establishes the geometrical model of the intersection situated on the path of the vehicle, this intersection is the intersection where the vehicle is arriving at the moment (current situation) when the assistance system is put into operation, obtaining a geometrical model of the intersection makes it possible to limit the paths that the system takes into account to a single subset of paths that are indeed possible given the road infrastructure (applicable traffic rules are implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the road infrastructure feature of Orfila with the described invention of Orfila in view of Maass in order to reflect traffic rules. 
Regarding claim 9, which depends from claim 1, Orfila further discloses: for constructing relevant future situations, each future behavior of the ego-vehicle is combined only with predicted behaviors of other vehicles in the vicinity of the ego-vehicle and conditioned on the respective future behavior of the ego-vehicle {Orfila: fig. 1, paragraph [0138]; i.e., the bundle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the path number limiting of Orfila with the described invention of Orfila in view of Maass in order to simplify calculation.
Regarding claim 10, which depends from claim 1, Orfila further discloses: the probability for a future situation is computed by multiplying the probabilities of the associated future behaviors of every vehicle {Orfila: fig. 1, paragraphs [0014], [0029]; i.e., the probability of a dynamic profile is the probability that the vehicle or the moving body will travel along the path (future situation), said probability of collision is equal to the product (multiplying) of the probabilities for the vehicle and the body to pass at said collision point at said instant}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the probability product feature of Orfila with the described invention of Orfila in view of Maass in order to consider multiple possibilities.
Regarding claim 11, which depends from claim 1, Orfila further discloses: future situations that only differ in states of vehicles that do not influence the related ego-vehicle behavior are fused be further processed as one single future situation {Orfila: paragraph [0089]; i.e., in order to reassure the driver of the vehicle not only that the intersection will be crossed without collision, but also that it will be crossed without disturbing traffic, i.e. without unacceptably hindering other vehicles or moving bodies, the information determination method according to the present invention may include steps, (it is implied that behaviors of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the of factor exclusion feature Orfila with the described invention of Orfila in view of Maass in order to simplify calculation.
Regarding claim 12, which depends from claim 1, Orfila further discloses: a parameter space of parameters defining possible trajectories which implement the situation-associated ego-vehicle behavior is evaluated and a trajectory that results in minimum cost or maximum quality is selected as optimized trajectory {Orfila: paragraph [0191], [0192]; i.e., unit 40 verifies that the dynamic profile during the avoidance maneuver does not subject the vehicle B to deceleration that is greater than a maximum deceleration normally considered as being accessible by the occupants of such a vehicle, the acceptability criterion may include one or more of the following criteria: a maximum acceleration and/or deceleration value; a zone on the road where the body cannot be found (off the road) or would rather not be found (too close to the edge of the road surface, or merely shifted away from a path that is considered as being preferred or natural); a predetermined minimum distance to be allowed between the vehicle and the moving body (acceleration, deceleration, road condition and distance are cost and quality parameters; selection of minimum cost or maximum quality is implied}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acceptability criteria of Orfila with the described invention of Orfila in view of Maass in order to provide goal for optimization.
the trajectories are represented as piecewise linear representations, polynomials of third or higher order, splines based on third order polynomials or higher, for example C2-splines, B-splines {Orfila: paragraph [0188]; i.e., search for the avoidance “path and dynamic profile” pair may possibly be restricted in order to shorten calculation time to a rectilinear path going from the initial position of the vehicle B at instant t0 to the point I (piecewise linear representations), or it may be restricted to a trajectory that is determined by interpolation (C2-splines, B-splines are examples of polynomial interpolation) from the reference trajectories and that take the vehicle B from its initial position to the point I}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rectilinear path and polynomial interpolation features of Orfila with the described invention of Orfila in view of Maass in order to provide calculation tools.
Regarding claim 14, which depends from claim 12, Orfila further discloses: the cost of the ego-vehicle's trajectory is defined by a combination of cost- terms influenced by control points that represent parameters to be optimized {Orfila: paragraph [0062]; i.e., the dynamic profiles that are envisaged may be determined by using minimizing criteria (e.g. accelerations), and/or criteria merely involving complying with certain thresholds or limits (control points that represent parameters to be optimized)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the of profile determination feature of Orfila with the described invention of Orfila in view of Maass in order to calculate trajectory cost.
the cost-terms take at least one of the following aspects at a given time or is combination of its values over the trajectory duration into account: headway to other vehicles with respect to a selected set-headway ego-vehicle velocity with respect to a selected set-speed maximum or minimum acceleration jerk, which is a derivative of acceleration with respect to time required reaction of other vehicles with respect to the ego-vehicle's trajectory timing of the lane-change {Orfila: paragraphs [0192], [0099]; i.e., the following criteria: a maximum acceleration and/or deceleration value; a predetermined minimum distance (set-headway) to be allowed between the vehicle and the moving body; the calculation unit transmits an action command that is applicable to a driving and/or safety member of the vehicle, e.g. a braking or acceleration command; a position or a movement of the steering wheel (implies lane change)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the of acceleration and minimum distance feature of Orfila with the described invention of Orfila in view of Maass in order to handle lane-change operation.
Regarding claim 16, which depends from claim 1, Orfila further discloses: the optimization of the trajectories is done only within predefined limits for the trajectory parameters {Orfila: paragraph [0192]; i.e., the following criteria: a maximum acceleration and/or deceleration value; a predetermined minimum distance (predefined limits) to be allowed between the vehicle and the moving body}. 

Regarding claim 18, which depends from claim 1, Orfila further discloses: the optimization process for determining an optimized trajectory is sequentially done for each situation according to a predefined order of the situations until a stop criterion is reached {Orfila: fig. 3, paragraph [0105]; i.e., FIG. 3 is a diagrammatic flow chart of information processing steps in the assistance system (the flow chart shows predefined order and stop criterion)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the order and criteria of Orfila with the described invention of Orfila in view of Maass in order to facilitate the calculation. 
Regarding claim 19, which depends from claim 1, Orfila further discloses: wherein selection of a trajectory and a respective behavior is based on at least two of: future situation probability, trajectory cost, traffic rules and driver preferences {Orfila: paragraphs [0147], [0192], [0074], [0170]; i.e., the dynamic profile that is found is a preferred profile for the driver of the vehicle (driver preference)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver preference feature of Orfila with the described invention of Orfila in view of Maass in order to consider driver preference in the selection. 

wherein the control signal is output only if the selected trajectory and associated behavior has cost not exceeding a threshold or the selected trajectory and associated behavior lie within given constraints {Orfila: paragraph [0169]; i.e., for extreme paths, certain criteria (threshold, constraint) are minimized/maximized, for some predetermined parameter values}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the constraints of Orfila with the described invention of Orfila in view of Maass in order to limit control within safe limits.
Regarding claim 21, Orfila discloses: a vehicle including at least one sensor for sensing an environment of the vehicle and a processor configured to carry out the method according to claim 1, wherein the control signal is output to a human machine interface for communicating the selected behavior and associated trajectory to the vehicle operator or to one or more controllers of vehicle actuators to operate the vehicle to follow the selected trajectory {Orfila; fig. 1, paragraphs [0099], [0135], [0136], [0147]-[0149], [0159], [0160]; i.e., the sensors of the system 30 provide the system with the following information needed for its operation: the telemeter 34 and the camera 36 collect information concerning the distance, the position, and the speed of each identified moving body, together with images thereof / Maass, paragraphs [0021], [0031], [0033], [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information collecting sensors of Orfila with the described invention of Orfila view of Maass in order to provide a vehicle that executes the operator assisting method.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Orfila in view of Maass and in further view of US 20190347370 A1 to Matei et al. (hereinafter, Matei).
Regarding claim 17, which depends from claim 1, Orfila further discloses: the trajectories are optimized by determining values for control points which lead to minimum cost {Orfila: paragraph [0187]; i.e., this path and dynamic profile make it possible to do so by passing or stopping at a minimum distance (minimum cost).
Orfila does not disclose: using an optimization algorithm, which is a derivative- free gradient descent method. Matei remedies this and teaches in paragraph [0087]; i.e., the data accumulated using COBYLA shows a more clear separation between feasible and unfeasible parameters. The SLSQP explored mostly points around the separating hyperplane.   COBYLA and SLSQP are derivative-free gradient descent method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the derivative-free gradient descent method of Matei with the described invention of Orfila in view of Maass as a tool for optimization problem. 

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the amended claim 1 is not anticipated by Orfila, 103 rejections are written for the amended claim set. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661